By the Court.

Lumpkin J.
delivering the opinion.
Was the plaintiff entitled to maintain this action in its present form ?
The authorities clearly establish, that unless the property of the plaintiff has been converted into money, or that which is equivalent to money, that assumpsit for money had and received, will not lie. And that even the consumption of the property by the defendant, does not authorize the action.
Under the Judiciary Act of 1799, it is questionable whether an action in the common Courts, could be sustained, because the case is not plainly, fully and distinctly stated They are more general than Jones’s Forms; for they require a copy of the instrument, which is the foundation of the suit, or of the account to be appended to the complaint.
We agree, consequently, with the Circuit Judge, that trover was the proper remedy in this case, if indeed any cause of action existed.
Judgment affirmed.